Exhibit 4
                       DALLAS COUNTY


          AMENDED ORDER OF COUNTY JUDGE CLAY JENKINS
                                Stay Home Stay Safe
                     DATE AMENDED ORDER ISSUED: March 29, 2020

WHEREAS, pursuant to Texas Government Code Section 418.108, Dallas County Judge Clay
Jenkins issued a Declaration of Local Disaster for Public Health Emergency on March 12, 2020,
due to a novel coronavirus now designated SARS-CoV2 which causes the disease COVID-19;,

WHEREAS, on March 12, 2020, Judge Jenkins issued an Order in furtherance of his authority to
protect the safety and welfare of the public by slowing the spread of the virus;,

WHEREAS, the on-going evaluation of circumstances related to the virus and the updated
recommendations of the Centers for Disease Control and the Texas Department of State Health
Services warrant the March 12, 2020 Order of County Judge Clay Jenkins be amended;

WHEREAS, on March 16, 2020, President Trump acknowledged the gravity of the COVID-19
pandemic, releasing strict new guidelines to limit people’s interactions, including that Americans
should avoid groups of more than 10 people; and

WHEREAS, on March 19, 2020, the Dallas County Commissioners Court issued an Order of
Continuance of Declaration of Local Disaster for Public Health Emergency that affirmed the
activation of the Dallas County Emergency Management Plan and extends the Declaration of Local
Disaster until 11:59 p.m. on April 3, 2020, unless rescinded by order of the Commissioners Court.

THEREFORE, the March 12, 2020, Order of County Judge Clay Jenkins is hereby AMENDED
as follows:

Summary: The virus that causes 2019 Coronavirus Disease (COVID-19) is easily transmitted
through person to person contact, especially in group settings, and it is essential that the spread of
the virus be slowed to protect the ability of public and private health care providers to handle the
influx of new patients and safeguard public health and safety. Because of the risk of the rapid
spread of the virus, and the need to protect the most vulnerable members of the community, this
Order requires all individuals anywhere in Dallas County to shelter in place – that is, stay at home
– except for certain essential activities and work to provide essential business and government
services or perform essential public infrastructure construction, including housing. This Order
takes effect at 11:59 p.m. on March 29, 2020 and will continue through 11:59 p.m. on April 3,
2020, subject to the limited exceptions and under the terms and conditions more particularly set
forth below.

UNDER THE AUTHORITY OF TEXAS GOVERNMENT CODE
SECTION 418.108, DALLAS COUNTY JUDGE CLAY JENKINS ORDERS:

   1. Effective as of 11:59 p.m. on March 29, 2020, and continuing until 11:59 p.m. on April 3,
      2020:


                                                  1
                   DALLAS COUNTY


           (a) All individuals currently living within Dallas County are ordered to shelter at
               their place of residence. For the purposes of this Order, residences include
               hotels, motels, shared rentals, and similar facilities. To the extent individuals
               are using shared or outdoor spaces, they must at all times as reasonably as
               possible maintain social distancing of at least six feet from any other person
               when they are outside their residence. All persons may leave their residences
               only for Essential Activities, or to provide or perform Essential Governmental
               Functions, or to operate Essential Businesses, all as defined in Section 2.
           (b) All businesses operating within Dallas County, except Essential Businesses as
               defined in below in Section 2, are required to cease all activities at facilities
               located within the County except Minimum Basic Operations as defined in
               Section 2. For clarity, businesses may continue operations consisting
               exclusively of employees or contractors performing activities at their own
               residences (i.e. working from home). To the greatest extent possible, all
               Essential Businesses shall comply with the Social Distancing Rules attached,
               including maintaining six feet social distancing for both employees and the
               general public.
           (c) All public or private gatherings of any number of people occurring outside a
               single household or living unit are prohibited, except as otherwise provided
               herein. Nothing in this Order prohibits the gathering of members of a household
               or living unit.
           (d) All elective medical, surgical, and dental procedures are prohibited anywhere
               in Dallas County. Hospitals, ambulatory surgery centers, dental offices, and
               other medical facilities are directed to identify procedures that are deemed
               "elective" by assessing which procedures can be postponed or cancelled based
               on patient risk considering the emergency need for redirection of resources to
               COVID-19 response.
2. Definitions:
      a. For purposes of this Order, individuals may leave their residence only to perform
           any of the following “Essential Activities”:
                i. To engage in activities or perform tasks essential to their health and safety,
                   or to the health and safety of their family or household members (for
                   example, obtaining medical supplies or medication, visiting a health care
                   professional, or obtaining supplies need to work from home).
               ii. To obtain necessary services or supplies for themselves and their family or
                   household members, or to deliver those services or supplies to others (for
                   example, food, pet supply, and any other household consumer products, and
                   products necessary to maintain the safety, sanitation, and essential operation
                   of residences.
              iii. To engage in outdoor activity, provided the individuals comply with social
                   distancing requirements of six feet (for example, walking, biking, hiking,
                   running, golfing, and tennis).
              iv. To perform work providing essential products and services at an Essential
                   Business or to otherwise carry out activities specifically permitted in this
                   Order.

                                             2
           DALLAS COUNTY


       v. To care for a family member or pet in another household.
      vi. To move to another residence either in or outside Dallas County.
     vii. To engage in “Essential Travel,” which includes travel for any of the
          following purposes: (1) travel related to the provision of or access to
          Essential Activities, Essential Governmental Functions, Essential
          Businesses Essential Critical Infrastructure, and Minimum Basic Operation;
          (2) travel to care for elderly, minors, dependents, persons with disabilities,
          or other vulnerable persons; (3) travel to or from educational institutions for
          purposes of receiving materials for distance learning, for receiving meals,
          and any other related services; (4) travel to return to a place of residence
          from outside the jurisdiction; (5) travel required by law enforcement or
          court order; (6) travel by church staff or clergy for the purpose of production
          of remote delivery of religious services and other ministries requiring travel;
          (7) travel related to attending a funeral service; or (8) travel required for
          non-residents to return to their place of residence outside the County.
b. For purposes of this Order, “Essential Businesses” means:
       i. Essential Healthcare Operations. Healthcare Operations includes but is
          not limited to hospitals, clinics, dentists, chiropractors, physical therapy,
          optometry offices, pharmacies, pharmaceutical and biotechnology
          companies, other healthcare facilities, healthcare suppliers, mental health
          providers, substance abuse service providers, blood banks, medical
          research, laboratory services, or any related and/or ancillary healthcare
          services. Home-based and residential-based care for seniors, adults, or
          children are also considered healthcare operations. Healthcare operations
          also includes veterinary care and all health and welfare services provided to
          animals. This exemption shall be viewed broadly to avoid any impacts to
          the delivery of healthcare. Healthcare operations do not include fitness and
          exercise gyms, personal training, gymnastics studios, and similar facilities.
          Healthcare operations do not include elective medical, surgical, and dental
          procedures as established in accordance with Subsection 1(f) of this Order.
      ii. Essential Governmental Functions. All services provided by local
          governments needed to ensure the continuing operation of the government
          agencies to provide for the health, safety and welfare of the public. Each
          governmental body will determine its Essential Governmental Functions
          and identify the employees and/or contractors necessary to the performance
          of those functions. Further, nothing in this order shall prohibit any
          individual from performing or accessing “Essential Governmental
          Functions.” All Essential Governmental Functions shall be performed in
          compliance with social distancing requirements of six feet, to the extent
          possible. This Order does not apply to Federal or State Government.
     iii. Essential Critical Infrastructure. All public and private facilities and
          assets, including both physical and cyber systems, and other functions and
          sectors vital to the security, governance, and public health, safety of Dallas
          County. Critical infrastructure includes, but is not limited to, utilities such
          as electricity, gas, water and wastewater, roads and highways, public

                                      3
        DALLAS COUNTY


        transportation, solid waste and recycle collection and removal, oil refining,
        roads and highways, public transportation, defense and national security-
        related operations, and manufacturing operations suppling essential items
        to Essential Businesses, Essential Governmental Functions, and Critical
        Infrastructure. Critical Infrastructure employers should implement
        screening precautions to protect employees and all activity shall be
        performed in compliance with social distancing guidelines attached. For
        reference, the CISA 16 critical infrastructure sectors can be found here:
        https://www.cisa.gov/critical-infrastructure-sectors.
 iv.    Stores that Sell Groceries and Other Essential Supplies. Grocery stores,
        supermarkets, warehouse stores, big-box stores, bodegas, liquor stores,
        convenience stores, and farmers’ markets that sell food products and
        household consumer products (such as cleaning and personal care
        products). This includes stores that sell groceries and also sell other non-
        grocery products. The sale of self-service food items is prohibited. To the
        greatest extent possible, essential retail establishments shall follow the
        guidelines below:
            1. Designate shopping times for at risk populations (seniors, pregnant
                people, and people with underlying health conditions);
            2. Limit the amount of people in a store at once so that social distancing
                is possible;
            3. Implement an organized line system where people are spaced at least
                a few feet apart (ideally 6 feet);
            4. Implement purchase limits on high-demand items (toilet paper,
                soap, hand sanitizer);
            5. Offer pick up or deliveries of grocery items.
  v.    Restaurants. Restaurants with or without drive-in or drive-through services
        and microbreweries, micro-distilleries, or wineries may only provide take
        out, delivery, or drive-through services as allowed by law. In-person service
        is prohibited. Customers may order and pay inside, but are prohibited from
        waiting inside the restaurant for their food. All food must be brought outside
        to customers. To allow for increased access to restaurants, this Order hereby
        suspends all laws and regulations prohibiting people from walking in a
        drive-through.
 vi.    Food Cultivation. Food cultivation, including farming, fishing, and
        livestock.
vii.    Delivery of Groceries and Essential Supplies. Businesses that ship or
        deliver groceries, food, hygiene products, and essential supplies directly to
        residences or essential businesses.
viii.   Transportation. Operation, maintenance, and repair of airlines, taxis, and
        other private transportation providers (such as Uber and Lyft) that provide
        transportation services necessary for the performance of essential activities
        and essential travel.


                                  4
    DALLAS COUNTY


ix. Gas Stations and Businesses Needed for Transportation. Gas stations,
    auto-supply stores, auto-repair, and bicycle repair. Auto-dealerships, for in-
    person mechanical services or to complete an online transaction on an
    appointment basis only. Gas stations and convenience stores are prohibited
    from selling self-service food items.
 x. Critical Trades. Plumbers, electricians, exterminators, janitors, lawn care
    services, pool cleaners, maintenance and security, and other service
    providers who provide services that are necessary to maintaining the safety,
    sanitation, and essential operations of residences, Essential Businesses,
    Essential Government Functions, and Critical Infrastructure. Critical Trade
    does not include discretionary maintenance or improvements. Union
    representatives and their staff, if they represent employees of an Essential
    Business, Essential Government Functions, or Critical Infrastructure.
xi. Construction. Construction for public works, residential, commercial, and
    schools. Elective additions and maintenance are prohibited. Protecting
    construction worker from the spread of COVID19 is extremely important
    for their safety and for public health, all construction sites must follow the
    COVID-19 Safety Recommendations issued by the Construction Industry
    Safety Coalition, including, but not limited to, the following:
        1. All workers and contractors (hereafter referred to as “workers”)
            must take their temperature at their residence. If a worker has a
            temperature above 99.6 degrees Fahrenheit, then they are
            prohibited from going to work and must remain at their residence;
        2. To the greatest extent possible, implement a system whereby
            supervisors must check the temperature of all workers and
            contractors with a forehead thermometer before the worker begins
            work. If n worker or contractor has a temperature above 99.6
            degrees Fahrenheit, then they are to be sent home immediately;
        3. Shift work must be implemented such that each shift shall have no
            more than fifty percent (50%) of the workers who were on shift on
            March 16, 2020. Once assigned to a shift, workers shall not change
            from one shift to another;
        4. To the greatest extent possible, limit crossover of subcontractors;
        5. Gatherings during meals or breaks are prohibited;
        6. Workers must keep a 6 foot distance between people at all times,
            unless the work being performed requires multiple individuals for
            the safety of the workers;
        7. Workers must not use a common water cooler. Employers shall
            provide individual water bottles or instruct workers to bring their
            own;
        8. Employers must allow non-essential personnel to work from home
            when possible;




                               5
        DALLAS COUNTY


             9. Employers must provide soap and water and hand sanitizer in the
                 workplace, including all restrooms. Ensure that adequate supplies
                 are maintained;
             10. If running water is available at the site, workers must wash their
                 hands for at least twenty (20) seconds before beginning work,
                 when they remove gloves, and before and after the use of shared
                 items such as tools or multi-user devices, before and after any meal
                 or restroom breaks, and when their shift or work time ends.
             11. Rest breaks of at least fifteen (15) minutes for every four (4) hours
                 worked must be provided so workers may follow hygiene
                 guidelines;
             12. Employers must provide one (1) working flushing toilet for every
                 fifteen (15) workers on site or one (1) outdoor portable toilet for
                 every 10 workers on site;
             13. There shall be no adverse action taken against an employee who has
                 been quarantined, or advised to self-quarantine, due to possible
                 exposure to coronavirus; and
             14. Employers must designate a COVID-19 safety monitor on each site
                 who has the authority to enforce these rules;
        Failure to strictly comply with this Order can result in penalties described
        below. Additionally, the general contractor and non-compliant
        subcontractor can be removed from the essential business list.
xii.    Professional Services. Professional services, such as legal or accounting
        services, when necessary to assist in compliance with legally mandated
        activities or services necessary to avoid imminent harm to a client. Real
        estate and inspection services, but only for the purpose of title work and
        closing; in-person open houses and showings are prohibited.
xiii.   Financial Institutions. Banks and related depository financial institutions,
        credit unions, insurance companies, title companies, payroll and accounting
        services. Non-depository institutions (such as payday lenders) are
        prohibited.
xiv.    Information Technology Services/Telecommunications Services. IT and
        IT services and their essential service vendors, including the provision of
        essential global, national, and local infrastructure for computing services,
        business infrastructure, communications, and web-based services, and
        critical manufacturing, as well as telecommunications services, internet
        access and broadband/communications services.
 xv.    Essential Retail. Laundromats, dry cleaners, and laundry service
        providers., hardware stores, and related facilities. Firearm and ammunition
        suppliers and retailers for purposes of safety and security. Hardware stores
        and business that sell electrical, plumbing, and other materials necessary to
        support Essential Businesses, and Essential Government Functions, and
        Critical Infrastructure. To the greatest extent possible, essential retail
        establishments shall follow the guidelines below:


                                  6
         DALLAS COUNTY


             1. Designate shopping times for at risk populations (seniors, pregnant
                 people, and people with underlying health conditions);
             2. Limit the amount of people in a store at once so that social distancing
                 is possible; and
             3. Implement an organized line system where people are spaced at least
                 a few feet apart (ideally 6 feet).
 xvi.    Hotels and Motels. Hotels and motels, to the extent used for lodging or
         delivery or carry-out food services.
xvii.    Providers of Basic Necessities to Economically Disadvantaged
         Populations. Businesses or organizations that provide food, shelter, and
         social services, and other necessities of life for economically disadvantaged
         or otherwise needy individuals.
xviii.   Essential Services Necessary to Maintain Essential Operations of
         Residences or Other Essential Businesses. . Businesses or services that
         supply other Essential Businesses, Essential Government Services, and
         Critical Infrastructure with the support or supplies needed to operate;
         including but not limited to mail, shipping and delivery services,
         warehouse/distribution and fulfillment, storage, moving services, janitorial
         services, laundry services, computer, audio or video electronics, sanitary
         equipment, and medical equipment.. To the extent possible, services shall
         be provided in compliance with Social Distancing Rules attached,
         including distancing of six feet and routine use of hand sanitizer.
 xix.    Supplies to Work From Home. Businesses that supply products needed
         for people to work from home.
  xx.    Public and Private Education. Public and private educational institutions,
         only for the purposes of facilitating distance learning or performing
         essential functions, provided compliance with the Social Distancing Rules
         is maintained
 xxi.    News Media. Newspapers, television, radio, and other media services.
xxii.    Childcare Services. Childcare facilities providing services or community
         service providers offering childcare services that enable employees
         exempted in this Order may operate under the following mandatory
         conditions:
             1. Childcare must be carried out in stable groups of 12 or fewer
                 (“stable” means that the same 12 or fewer children are in the same
                 group each day).
             2. Children shall not change from one group to another.
             3. If more than one group of children is cared for at one facility, each
                 group shall be in a separate room. Groups shall not mix with each
                 other.
             4. Childcare providers shall remain solely with one group of children.
xxiii.   Animal Care Services. Animal shelters, veterinary care, and pet food and
         supply stores. Grooming, if necessary for the health and wellbeing of the
         animal. Pet daycare, but only for employees of Essential Businesses. To the

                                   7
                    DALLAS COUNTY


                     greatest extent possible, all services must be performed in compliance with
                     social distancing requirements of six feet.
              xxiv. Religious and Worship Services. Religious and worship services may
                     only be provided by audio, video, and teleconference. Religious
                     institutions must limit in-person staff to ten (10) people or less at one time,
                     and twenty-five (25) people total per day, when preparing for or
                     conducting video or teleconference services, and all individuals must
                     follow the Social Distancing Rules including the six feet social distancing.
               xxv. Funeral Services. Funeral, mortuary, cremation, burial, cemetery, and
                     related services, provided that social distancing of six feet per person is
                     maintained to the greatest extent possible.
         c. For purposes of this Order, Minimum Basic Operations means the following,
             provided that employees comply with the Social Distancing Rules:
                  i. The minimum necessary activities to maintain the value of the business's
                     inventory, ensure security, process payroll and employee benefits, or for
                     related functions.
                 ii. The minimum necessary activities to facilitate employees of the business
                     being able to continue to work remotely from their residences.
3.   The Dallas County Sheriff’s Office, the Dallas County Fire Marshal’s Office, and other
     peace officers, are hereby authorized to enforce this Order. A violation of this order may
     be punishable through criminal or civil enforcement. A violation of this Order is a
     misdemeanor punishable by a fine not to exceed $1,000 and/or confinement in jail for a
     term not to exceed 180 days.
4.   Any manufacturer who retools their business for the purpose of manufacturing and
     producing ventilators, masks, personal protective equipment, or any supply necessary for
     Essential Healthcare Operations may apply for an “essential business” exemption under
     this Order. Submit requests for an exemption to BusinessCOVID19@dallascounty.org.
5.   Under this Order, no person shall sell any of the following goods or services for more
     than the regular retail price the person charged for the goods or services on March 16,
     2020, except where an increased retail price is the result of increased supplier or other
     costs (including the loss of supplier supporting funds):
         a. groceries, beverages, toilet articles, and ice;
         b. restaurant, cafeteria, and boarding-house meals; and
         c. medicine, pharmaceutical and medical equipment, and supplies.
6.   Grocery stores, supermarkets, warehouse stores, hospitals, and medical facilities are
     experiencing high levels of demand for a large number of products, requiring more
     deliveries from manufacturers and distribution centers to serve their customers. A number
     of Texas cities and local associations have implemented restrictions on delivery hours to
     stores to mitigate truck noise and traffic. Due to the need to deliver products as quickly and
     efficiently as possible during this critical timeframe, this Order hereby suspends all
     delivery hour restrictions for transport to or from any entity involved in the selling or
     distribution of food products, medicine, or medical supplies in Dallas County for the next
     60 days.


                                               8
                      DALLAS COUNTY


  7. Due to increased demand for bath or toilet tissue resulting from stock up buying and
      individuals who purchase for resale, a mandatory limit on toilet paper sales is instituted
      until the supply chain meets the demand or two weeks, whichever comes first. All sales of
      bath or toilet tissue occurring in Dallas County are limited to the greater of: (a) twelve (12)
      rolls per purchase or (b) one (1) package per purchase.
  8. Due to the public health emergency, the Office of the Dallas County Judge hereby
      advises the Dallas County Justices of the Peace to suspend eviction hearings and writs of
      possession for at least the next 60 days to prevent renters from being displaced.
  9. If someone in a household has tested positive for coronavirus, the household is ordered to
      isolate at home. Members of the household cannot go to work, school, or any other
      community function, except for workers included in Essential Healthcare Operations who
      may continue to work in accordance with CDC guidance.
  10. Nursing homes, retirement, and long-term care facilities are instructed by this Order to
      prohibit non-essential visitors from accessing their facilities unless to provide critical
      assistance or for end-of-life visitation.
  11. Public and private schools and institutions of higher education are instructed by this Order
      to provide a safety plan to Dallas County Office of Homeland Security and Emergency
      Management 72 hours before students return to a classroom setting.
  12. Additionally, the Office of the Dallas County Judge and the Health Authority instructs all
      employees to remain at home if sick. Employees of private businesses and nonprofits with
      six (6) or more employees in the City of Dallas can use their paid sick leave when they are
      sick or to care for sick family members.
  13. This Order shall be in effect until 11:59 p.m. on April 3, 2020, or until it is either rescinded,
      superseded, or amended pursuant to applicable law.
  14. The County of Dallas must promptly provide copies of this Order by posting on the Dallas
      County Health and Human Services website. In addition, the owner, manager, or operator
      of any facility that is likely to be impacted by this Order is strongly encouraged to post a
      copy of this Order onsite and to provide a copy to any member of the public asking for a
      copy. If any subsection, sentence, clause, phrase, or word of this Order or any application
      of it to any person, structure, gathering, or circumstance is held to be invalid or
      unconstitutional by a decision of a court of competent jurisdiction, then such decision will
      not affect the validity of the remaining portions or applications of this Order.


IT IS SO ORDERED


CLAY JENKINS
DALLAS COUNTY JUDGE




                                                 9
                      DALLAS COUNTY


                         DCHHS Social Distancing Rules
1) Vulnerable Populations: Limit Outings
    Vulnerable populations include people who are:
         o 60 years old and older.
         o People with certain health conditions such as heart disease, lung disease, diabetes,
             kidney disease and weakened immune systems.
    For vulnerable populations, don’t go to gatherings unless it is essential. Stay home. Avoid
      people who are sick.

2) Workplace and Businesses: Minimize Exposure
    Suspend nonessential employee travel.
    Ensure employees practice social distancing and do not work within six feet of one
      another.
    Urge essential employees to stay home when they are sick and maximize flexibility in
      sick leave benefits.
    Do not require a doctor’s note for employees who are sick.
    Maximize telecommuting options.
    Persons who need to be at work to provide essential services of great benefit to the
      community must take steps in their workplace to minimize risk.

3) Cancel Non-essential Events
     Cancel non-essential events.
     Do not attend any events or gatherings if sick.
     For events that aren’t cancelled, we recommend:
          o Having hand washing capabilities, hand sanitizers and tissues available.
          o Frequently cleaning high touch surface areas like counter tops and hand rails.
          o Finding ways to implement social distancing..

4) Schools: Safety First
     Do not have your child attend school if sick.
     If you have a child with chronic health conditions, consult the child’s doctor about school
       attendance.
     Schools should equip all classrooms with hand sanitizers and tissues.
     Recommend rescheduling or cancelling events that are not essential.
     Explore remote teaching and online options to continue learning.
     Schools should develop a plan for citywide school closures, and families should prepare
       for further closures.

5) Transit: Cleaning and Protection
     Increase cleaning of vehicles and high touch surface areas.
     Provide hand washing/hand sanitizers and tissues in stations and on vehicles.
     Ensure social distancing practices are implemented to the full extent possible.


                                               10
                       DALLAS COUNTY




6) Health Care Settings: Avoid as possible, protect the vulnerable
     Long-term care facilities should have a COVID-19 plan in accordance with CDC or state
       guidelines.
     Long-term care facilities should restrict all visitation except for certain compassionate
       care situations, such as end of life situations.
     The general public should avoid going to medical settings such as hospitals, nursing
       homes and long-term care facilities, even if you are not ill.
     If you are ill, call your health care provider ahead of time, and you may be able to be
       served by phone.
     Do not visit emergency rooms unless it is essential.
     Follow guidance and directions of all facilities.

7) Everyone: Do your part
The best way for all Dallas County residents to reduce their risk of getting sick, as with seasonal
colds or the flu, still applies to prevent COVID-19:
     Wash hands with soap and water for at least 20 seconds.
     Cough or sneeze into your elbow or a tissue. Throw the tissue in the trash.
     Stay home if you are sick.
     Avoid touching your face.
     Try alternatives to shaking hands, like an elbow bump or wave.
     If you have recently returned from a country, state or region with ongoing COVID-19
       infections, monitor your health and follow the instructions of public health officials and
       CDC guidance.
     There is no recommendation to wear masks at this time to prevent yourself from getting
       sick.

You can also prepare for the disruption caused by an outbreak. Preparedness actions include:
    Prepare to work from home if that is possible for your job, and your employer.
    Make sure you have a supply of all essential medications for your family.
    Prepare a child care plan if you or a caregiver are sick.
    Make arrangements about how your family will manage school closures.
    Plan for how you can care for a sick family member without getting sick yourself.
    Take care of each other and check in by phone with friends, family and neighbors that are
      vulnerable to serious illness or death if they get COVID-19.
    Keep common spaces clean to help maintain a healthy environment for you and others.
      Frequently touched surfaces should be cleaned regularly with disinfecting sprays, wipes
      or common household cleaning products.




                                                11
